DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.		Claims 1-5, 12-16, 23-25, and 29-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishii (2008/0318615).
Regarding claim 1, Ishii teaches a method for wireless communication at a transmitting device (Fig. 1 and pages 3, paragraphs 55 – pages 4, paragraphs 58). Ishii teaches that determining a set of power adjustment values for a set of symbols to be used to transmit a data signal in a slot (Fig. 1, 4 and pages 2, paragraphs 33 – pages 3, paragraphs 38, where teaches determining power control command or power adjustment values for setting symbol for transmitting data signal in a frame part or a slot). Ishii teaches that transmitting a control signal indicating the set of power adjustment values (Fig. 1, 4 and pages 2, paragraphs 33 – pages 3, paragraphs 38, where teaches 
Regarding claim 2, Ishii teaches that transmitting downlink control information indicating the set of power adjustment values (Fig. 1, 9, page 1, paragraphs 7 – 20, and pages 2, paragraphs 33 – pages 3, paragraphs 38). 
Regarding claim 3, Ishii teaches that the downlink control information comprises a grant of resources for the data signal (Fig. 1, 9, page 1, paragraphs 7 – 20, and pages 2, paragraphs 33 – pages 3, paragraphs 38). 
Regarding claim 4, Ishii teaches that transmitting uplink control information indicating the set of power adjustment values (Fig. 1, 4, pages 2, paragraphs 33 – pages 3, paragraphs 38, and pages 4, paragraphs 57 - paragraphs 75). 
Regarding claim 5, Ishii teaches that each one power adjustment value of the set of power adjustment values corresponds to a power adjustment to be applied to a respective one symbol of the set of symbols in the slot (Fig. 1, 4, pages 2, paragraphs 33 – pages 3, paragraphs 38, and pages 4, paragraphs 57 - paragraphs 75). 
claim 12, Ishii teaches all the limitation as discussed in claim 1. Furthermore, Ishii further teaches that receiving a control signal indicating a set of power adjustment values for a set of symbols to be used for a data signal in a slot (Fig. 1, 4 and pages 2, paragraphs 33 – pages 3, paragraphs 38, where teaches receiving power control command or power adjustment values for setting symbol for data signal in a slot). Ishii teaches that receiving the data signal on the set of symbols in the slot (Fig. 1, 4 and pages 2, paragraphs 33 – pages 3, paragraphs 38, where teaches receiving control command or signal indicating transmitting adjustment power value). Ishii teaches that decoding the received data signal based at least in part on applying the indicated set of power adjustment values to the set of symbols in the slot (Fig. 1, 4, pages 2, paragraphs 33 – pages 3, paragraphs 38, and page 1, paragraphs 16 - 19, where teaches receiving the data signal (determined transmission power value) on the symbol in the slot based on decoding the indicating controlled power data values, or judged power control command for adjustment power value, or adjustment power value, on the symbol in the part of frame or slot, also, see pages 4, paragraphs 57 and paragraphs 75). 
Regarding claim 13, Ishii teaches that receiving downlink control information indicating the set of power adjustment values (Fig. 1, 9, page 1, paragraphs 7 – 20, and pages 2, paragraphs 33 – pages 3, paragraphs 38). 
Regarding claim 14, Ishii teaches that the downlink control information comprises a grant of resources for the data signal (Fig. 1, 9, page 1, paragraphs 7 – 20, and pages 2, paragraphs 33 – pages 3, paragraphs 38). 
claim 15, Ishii teaches that receiving uplink control information indicating the set of power adjustment values (Fig. 1, 4, pages 2, paragraphs 33 – pages 3, paragraphs 38, and pages 4, paragraphs 57 - paragraphs 75). 
Regarding claim 16, Ishii teaches that each one power adjustment value of the set of power adjustment values corresponds to a power adjustment to be applied when decoding a respective one symbol of the set of symbols in the slot (Fig. 1, 4, pages 2, paragraphs 33 – pages 3, paragraphs 38, and pages 4, paragraphs 57 - paragraphs 75). 
Regarding claim 23, Ishii teaches all the limitation as discussed in claims 1 and 12.
Regarding claim 24, Ishii teaches all the limitation as discussed in claims 1 and 2.
Regarding claim 25, Ishii teaches all the limitation as discussed in claims 1 and 5. Furthermore, Ishii further teaches each one power adjustment value of the set of power adjustment values corresponds to a power adjustment to be applied to a respective one symbol of the set of symbols in the slot or a respective subset of symbols of the set of symbols in the slot (Fig. 1, 4, pages 2, paragraphs 33 – pages 3, paragraphs 38, and pages 4, paragraphs 57 - paragraphs 75). 
Regarding claim 29, Ishii teaches all the limitation as discussed in claims 1 and 12.
Regarding claim 30, Ishii teaches all the limitation as discussed in claims 1 and 2.




Allowable Subject Matter
3.		Claims 6-11, 17-22, and 26-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to disclose the limitation “each one power adjustment value of the set of power adjustment values corresponds to a power adjustment to be applied to a respective subset of symbols of the set of symbols in the slot, and each power adjustment value of the set of power adjustment values is based at least in part on a difference between a reference value and, for the data signal on a symbol of the set of symbols, a peak-to-average power value, a peak power, or an average power” as specified the claims. 
Conclusion

		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Suzuki et al. (US 2010/0304694) discloses Wireless Communication Apparatus.
Iwskiri (US 6,795,488) discloses Spread Spectrum Communication Apparatus.

Information regarding...Patent Application Information Retrieval (PAIR) system... at 866-217-9197 (toll-free)."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J LEE whose telephone number is (571)272-7880.  The examiner can normally be reached on Mon-Fri (8:00am-5:00pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
J.L
January 13, 2022

John J Lee

/JOHN J LEE/
Primary Examiner, Art Unit 2649